Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1, dated as of March 18, 2020 (this “Amendment”), to the NAC
FOUNDER SUPPORT AGREEMENT, dated as of January 5, 2020 (the “Agreement”), by and
among Nebula Acquisition Corp., a Delaware corporation (“NAC”), Nebula Parent
Corp., a Delaware corporation, Open Lending, LLC, a Texas limited liability
company, and each of the stockholders of NAC whose names appear on the signature
pages of the Agreement. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Agreement.

WITNESSETH:

WHEREAS, the parties have entered into the Agreement; and

WHEREAS, the parties wish to amend the Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

Section 1. Amendments the Agreement.

 

(A).

Section 5 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“5. Earn-Out Consideration.

(a) The Sponsor, the Company and NAC hereby agree that following the Closing, in
addition to the consideration to be received pursuant to the BCA, ParentCo shall
be required to issue to the Sponsor an additional One Million Two Hundred Fifty
Thousand (1,250,000) ParentCo Common Shares, in the aggregate (the “Earn-Out
Consideration”), if any time prior to or as of the second anniversary of the
Closing, the VWAP is greater than or equal to Thirteen Dollars ($13.00) over any
twenty (20) trading days within any thirty (30) trading day period (the
“Earn-Out Target”).

(b) If the Earn-Out Target set forth in Section 5(a) shall have been achieved,
within five (5) Business Days following the achievement of the Earn-Out Target,
ParentCo shall issue the Earn-Out Consideration to the Sponsor.

(c) If a Change of Control of ParentCo occurs prior to the second anniversary of
the Closing and the Earn-Out Consideration that is issuable pursuant to
Section 5(a) remains unissued as of immediately prior to the consummation of
such Change of Control, the Earn-Out Consideration shall immediately vest and
the Sponsor shall be entitled to receive the Earn-Out Consideration prior to the
consummation of such Change of Control.

(d) The Earn-Out Consideration and the Earn-Out Target shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
ParentCo Common Shares), reorganization, recapitalization, reclassification,
combination, exchange of shares or other like change with respect to ParentCo
Common Shares, occurring on or after the date hereof and prior to the time the
Earn-Out Consideration is delivered to Sponsor, if any.”



--------------------------------------------------------------------------------

  (B).

Exhibit B of the Agreement is hereby deleted in its entirety and replaced with
the following:

“AMENDMENT TO THE LETTER AGREEMENT

Effective as of the consummation of the transactions contemplated by the BCA,
sub-paragraph (a) of paragraph 7 is hereby deleted in its entirety and replaced
with the following:

(a) The Sponsor and each Insider agrees that it or he shall not Transfer any
Founder Shares (or, for all purposes of this Letter Agreement, shares of Common
Stock issuable upon conversion thereof or shares of capital stock for which such
Founder Shares may have been exchanged pursuant to the Company’s initial
Business Combination) except as follows:

(A) one half of such Founder Shares shall not have any restrictions on Transfer
under this Agreement six (6) months following completion of the Company’s
initial Business Combination;

(B) the remaining one half of such Founder Shares shall not have any
restrictions on Transfer under this Agreement if, at any time prior to or as of
the seventh (7th) anniversary of the completion of the Company’s initial
Business Combination, the daily volume weighted average price (the “VWAP”) of
the shares of Common Stock is greater than or equal to $13.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) over any twenty (20) trading days within any thirty (30) trading
day period;

(C) notwithstanding clause (B), all Founder Shares shall not have any
restrictions on Transfer under this Agreement on the date, if prior to or as of
the seventh (7th) anniversary of the completion of the Company’s initial
Business Combination, on which the Company (or the successor to the Company
pursuant to the Company’s initial Business Combination) undergoes a Change of
Control (collectively, the “Founder Shares Lock-up Period”)

Following the seventh (7th) anniversary of the completion of the Company’s
initial Business Combination, the Sponsor and each Insider shall immediately
and, in any event within five (5) business days, forfeit and surrender to the
Company (for no consideration), any Founder Shares which shall not have become
freely Transferable pursuant to the provisions of clauses (A), (B), or
(C) above. For purposes of this paragraph (a), “Change of Control” shall have
the meaning specified in that certain Business Combination Agreement, dated as
of January 5, 2020, among Nebula Acquisition Corp., Open Lending, LLC, BRP Hold
11, Inc., Nebula Parent Corp., NBLA Merger Sub LLC, NBLA Merger Sub Corp. and
certain other persons.”

 

2



--------------------------------------------------------------------------------

Section 2. Parties in Interest. This Amendment shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Amendment,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Amendment. No Founder shall be liable for the breach by any other Founder of
this Amendment.

Section 3. Entire Agreement. This Amendment constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. Except as amended by
this Amendment, the Agreement shall continue in full force and effect.

Section 4. Counterparts. This Amendment may be executed and delivered (including
by facsimile or portable document format (pdf) transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have hereunto caused this Amendment to be duly
executed as of the date first set forth above.

 

NEBULA ACQUISITION CORP.   /s/ Adam Clammer   Name: Adam Clammer   Title:
Co-Chief Executive Officer

 

NEBULA PARENT CORP.   /s/ Adam Clammer   Name: Adam Clammer   Title: President

 

OPEN LENDING, LLC   /s/ Ross Jessup   Name: Ross Jessup   Title: CFO, COO and
Secretary

[Signature Page to Amendment to Founder Support Agreement]



--------------------------------------------------------------------------------

FOUNDERS: Nebula Holdings, LLC

By:

  /s/ Adam H. Clammer Name:  

Adam H. Clammer

Title:  

Managing Member

 

Adam H. Clammer

 

/s/ Adam H. Clammer

 

James H. Greene, Jr.

 

/s/ James H. Greene, Jr.

 

Rufina Adams

 

/s/ Rufina Adams

 

David Kerko

 

/s/ David M. Kerko

[Signature Page to Amendment to Founder Support Agreement]



--------------------------------------------------------------------------------

James C. Hale

 

/s/ James C. Hale

 

Ronald Lamb

 

/s/ Ronald Lamb

[Signature Page to Amendment to Founder Support Agreement]